Case 1:20-cv-00535-GPG Document 3 Filed 02/26/20 USDC Colorado Page 1 of 5

 

FILED
U.S, DISTRICT COURT
DISTRICT OF COLOR A Bade lof 5
AO 239 (Rev 12/13) Application to Proceed im District Court Without Prepaying Fees or Costs (Long Form) 9 vl c FR 5 6 pH 9: 3 i
UNITED STATES DISTRICT COURTEFF EY 0.COLWELL
for the CLERI
BY______._DEP. CLK

Diana (lentes

Plaintiff/Petitioner

hewn a. prevper

)
)
) Civil Action No.
)
efendantResponden\ )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

(Long Form)
Affidavit in Support of the Application Instructions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. Ideclare “none,” or “not applicable (N/A),” write that response. If
under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your

a dismissal of my claims. name, your case's docket number, and the question number.
ee " j Ve
sim SZ Date: 2121/26
f /

1. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any arnount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

Income source Average monthly, income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
mployment
Sif § S §
Ont.

 

¥

Self-employment

$y $ § $
Sy $ $ $

 

Income from real property (such as rental income)

 

 

 

Interest and dividends $ oe $ $ $
Gifts So $ $ $
Alimony $ 4 $ $ $

 

 

 

 

 

 

 

Child support so $ $ $

 
Case 1:20-cv-00535-GPG Document3 Filed 02/26/20: USDC Colorado Page 2of5 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities,
$ py $ $ $
insurance) .
Disability (such as social security, insurance payments) Si § § ; 5
Unemployment payments | Sof § $ §
Public-assistance (such as welfare) § 7 $ ‘ $ $
Other (specify): $ I . $ ds §
: . 0.00 0.00 0.00 0.00
Total monthly income: $ $ $ $
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross:
: monthly pay

 

hear dr Cegen 2840S: Zuni st a2) 7 Tass $2402
Sientels Farhad o&F Ware) sk | 5/)2/oq — i/2r/iy §),200

 

 

 

 

 

 

 

 

 

 

 

3. List your spouse Mmployment history for.the past two years, most recent employer first. (Gross monthly pay is beforé
taxes or other deductions.) W di
igDa!
Employer g Address Dates of employment Gross
monthly pay

$
$ ~
$

 

 

 

 

 

 

,

4. How much cash do you and your spouse have? $ B

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

 

 

 

Financial institution OS Type of account Amount you have Amount your
‘ spouse has
$ $
$ $
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
© esate

Case 1:20-cv-00535-GPG Document 3 Filed 02/26/20 USDC Colorado Page3of5

4

¢

Page 3 of 5 -

AO 239 (Rev 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings. .
Assets owned by you or your spouse
Home (Value) Oy . $
Other real esfate (Value) ' § :
Motor vehicle #/ (Value) . , ' 1$
. A f

Make and year:

Model:

Registration #: , ; °

‘!Motor vehicle #2 (Value) os : a : , $ .
7 fe

Make and year:

Model: » 7

Registration #: -

: ek
Other assets (Value) 7 a |g:
Other assets (Value) $
6. State every person, business, or organization owing you’or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse.
money
- $ $ -
$~ $
‘18°. $

7. State,the persons who rely on you or your spouse for support.

 

£
_{Name (or, if under 18, initials ont Relatiofiship . Age

 

 

 

 

 

 

 

 

i
Case 1:20-cv-00535-GPG Document3 Filed 02/26/20 USDC Colorado Page 4 of 5

Page 4 of 5

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Feces or Costs (Long Form)

 

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

* You Your spouse
Rent or home-mortgage payment (including lot rented for mobile home)

a 3 te ee ‘gene bo
Utilities (electricity, heating fuel, water, sewer, and selephone) $ Si, dD, oe $ Ee
Home maintenance (repairs and upkeep) $ $ gD
Food ${/D D Le si
Clothing $ ut QD. Qe $ OS
Laundry and dry-cleaning $ 7) . x
Medical and dental expenses $ $ A
Transportation (not including motor vehicle payments) $ 20. of $ a
Recreation, entertainment, newspapers, magazines, etc. $ wy § Y

 

Insurance (not deducted from wages or included in mortgage payments)

 

Homeowner's or renter's: ya $ $

Life: ie $ $
Health: medicad 2 $ $
Motor vehicle: , EZ $ $
Other: ra $ $

 

 

 

 

 

Taxes (not deducted from wages or included in mortgage payments) (specify): $ $

 

Installment payments ray

 

Motor vehicle: a $ $

Credit card (name): 5c $ $

Department store (name): w@ $ $

Other: EO $ $

 

 

 

 

 

 

 

 

Alimony, maintenance, and support paid to others x $ $

 
Case 1:20-cv-00535-GPG Document 3 Filed 02/26/20 USDC Colorado Page 5 of 5

 

 

 

 

 

| Page 5 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ $
statement)
“ae, S
Other (vee) Pipa pne $- 4 O. oy” $
Total monthly expenses: $ rh l 45 0.0018 0.00

10.

11.

12.

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or Ching Bap the

next 12 months? —j7 Tn! Wari 15 Surge) De - Apphed 4 ‘i Ass. fp Por Twins
ched s

yes [1 No aa yes, ‘esos on an att eet

Have you spent — gr Yvill you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? © Yes No

If yes, how much? $

Provide any other information that will help explain why you cannot pay the costs of these proceedings.

yo they

Identify ver. me ate of yo ie ye residence.
Denv ey, ED ovud,

Your daytime phone number: 7,7 O Y ¥bL ~5IZ 7
Your age: FA p- Your years of schooling: ¢
Last four digits of your social-security number: 4 a 4 Lb
